DETAILED ACTION
Status of Claims
This action is in reply to the application filed on August 21, 2019.
The instant application claims priority to application 14/578,205 (now patent 10,614,373) filed December 19, 2015.  Application 14/578,205 claims priority to provisional applications 61/920,251 and 62/069,692 filed 12/23/2013 and 10/28/2014 respectively.
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2019, 3/20/2020, 10/9/2020, 4/2/2021, 6/15/2021, and 12/7/2021 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 12 recite the limitation "the distribution" in line 2.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al., U.S. Patent 7,512,582 (Cao).

With respect to independent claim 1 Cao teaches:
A system comprising one or more computers configured to implement an adaptive learning framework for automatically building and maintaining a predictive model for processing dynamic data, wherein the adaptive learning framework is configured to include: (Cao teaches implementation details, including a computer, in 2:58-3:65.  Cao also teaches active learning in 5:23-35.)
the predictive model, wherein the model is configured to generate model output from processing an input data instance received by the adaptive learning framework (See figure 6 of Cao as well as 9:51-63.), and wherein the model output includes a judgment and a confidence value representing certainty of the judgment (Cao teaches applying a threshold to a confidence score of a classifier; see 6:9-33.); a training data set from which the predictive model is derived using machine learning (Cao teaches active learning in 5:23-35.  Cao also teaches generating classifiers using labeled and unlabeled data; see figure 7 and 11:1-18.); and
a training data manager, wherein the training data manager is configured for curating the training data set (Cao teaches a training module; see figure 6 and 9:51-63.); and
a labeled data reservoir configured to store labeled data instances that have been processed by the predictive model (Cao teaches labeling data using the classifiers; see figures 6 and 7, as well as 9:64-10:12 and 11:1-18.), wherein the labeled data reservoir includes a pool of possible training data (Cao teaches input data; see figure 6 and 9:51-63.), wherein the set of labeled data instances are not included in the training data (Cao teaches input data comprising labeled and unlabeled data, and labeling the unlabeled data using classifiers; see figure 6 and 9:51-10:12.); and wherein each labeled data instance is associated with a true label representing the instance (Cao discloses true or verified labels in 11:19-28.); and 
wherein the training data manager is configured to perform operations comprising: 
determining whether to update the training data set; (Cao performs operations, that include determining to label unlabeled data; see figure 7 and 11:1-18.)
in an instance in which the training data set is to be updated, selecting a set of labeled data instances from a labeled data reservoir (Cao teaches using labeled data to label unlabeled data; see 9:51-63.); and 
updating the training data using the set of labeled data instances. (Cao teaches using labeled data to label unlabeled data; see 9:51-63.  Previous limitations disclose that labeled training data is not included in the training data, and this limitation seems to include labeled training data in the training data which gives rise to some confusion.)

With respect to independent claim 11 Cao teaches:
A computer program product, stored on a non-transitory computer readable medium (Cao teaches implementation details, including a computer, in 2:58-3:65.), comprising instructions that when executed on one or more computers cause the one or more computers to implement an adaptive learning framework for automatically building and maintaining a predictive model (Cao teaches active learning in 5:23-35.), wherein the adaptive learning framework is configured to include:
the predictive model, wherein the model is configured to generate model output from processing an input data instance received by the adaptive learning framework (See figure 6 of Cao as well as 9:51-63.), and wherein the model output includes a judgment and a confidence value representing certainty of the judgment (Cao teaches applying a threshold to a confidence score of a classifier; see 6:9-33.); a training data set from which the predictive model is derived using machine learning (Cao teaches active learning in 5:23-35.  Cao also teaches generating classifiers using labeled and unlabeled data; see figure 7 and 11:1-18.); and
a training data manager, wherein the training data manager is configured for curating the training data set (Cao teaches a training module; see figure 6 and 9:51-63.); and
a labeled data reservoir configured to store labeled data instances that have been processed by the predictive model (Cao teaches labeling data using the classifiers; see figures 6 and 7, as well as 9:64-10:12 and 11:1-18.), wherein the labeled data reservoir includes a pool of possible training data (Cao teaches input data; see figure 6 and 9:51-63.), wherein the set of labeled data instances are not included in the training data (Cao teaches input data comprising labeled and unlabeled data, and labeling the unlabeled data using classifiers; see figure 6 and 9:51-10:12.); and wherein each labeled data instance is associated with a true label representing the instance (Cao discloses true or verified labels in 11:19-28.); and 
wherein the training data manager is configured to perform operations comprising: 
determining whether to update the training data set; (Cao performs operations, that include determining to label unlabeled data; see figure 7 and 11:1-18.)
Cao teaches using labeled data to label unlabeled data; see 9:51-63.); and 
updating the training data using the set of labeled data instances. (Cao teaches using labeled data to label unlabeled data; see 9:51-63.  Previous limitations disclose that labeled training data is not included in the training data, and this limitation seems to include labeled training data in the training data which gives rise to some confusion.)

With respect to claims 2 and 12, the rejection of claims 1 and 11 are incorporated and further Cao teaches:
determining whether to update the training data set is based at least in part on analyzing the distribution (Cao teaches input may be received from various sources; see 4:12-26 and 9:51-63.  The distribution is not described in detail and may be interpreted broadly.) and quality of the training data. (Cao teaches reducing uncertainty results in increased accuracy and that labeling unlabeled data reduces uncertainty; see figure 5 and 9:29-44.  The quality is not described in detail and may be interpreted broadly.)

With respect to claims 3 and 13, the rejection of claims 1 and 11 are incorporated and further Cao teaches:
determining whether to update the training data set is based at least in part on an accuracy assessment of the model performance. (Cao teaches reducing uncertainty results in increased accuracy and that labeling unlabeled data reduces uncertainty; see figure 5 and 9:29-44.)

With respect to claims 4 and 14, the rejection of claims 3 and 13 are incorporated and further Cao teaches:
the accuracy assessment is based on determining whether the confidence value satisfies a confidence threshold value. (Cao teaches a certainty threshold; see 10:13-24.)

With respect to claims 5 and 15, the rejection of claims 2 and 12 are incorporated and further Cao teaches:
the current model is a classifier predicting to which of a set of predictive categories an input data instance belongs (Cao teaches model classifiers that classify data; see figures 7 and 8 as well as 5:55-6:8.), wherein a true label associated with a labeled data instance identifies the predictive category to which the labeled data instance belongs (Cao discloses true or verified labels in 11:19-28.), and wherein selecting the set of labeled data instances from the labeled data reservoir is based at least in part on maintaining a class balance within the training data. (Cao teaches input may be received from various sources; see 4:12-26 and 9:51-63.  The balance is not described in detail and may be interpreted broadly.)

With respect to claims 6 and 16, the rejection of claims 1 and 11 are incorporated and further Cao teaches:
the labeled data reservoir includes labeled data instances that are received from multiple sources (Cao teaches receiving input from multiple devices; see figures 1 and 6, as well as 9:51-63.), and wherein selecting a labeled data instance from the set of labeled data instances comprises:
comparing a source of the labeled data instance with a pre-determined source; and (Cao teaches receiving unlabeled data from various sources; see 9:51-63.)
selecting the labeled data instance in an instance in which the source of the labeled data instance matches the pre-determined source. (Cao teaches input data may be received from multiple sources and may include labeled and unlabeled data; see 9:51-63.)

With respect to claims 7 and 17, the rejection of claims 1 and 11 are incorporated and further Cao teaches:
the operations further comprise:
(Cao teaches rebuilding or re-constructing training models using augmented data sets comprising newly labeled data; see 10:25-41.)
in an instance in which the model is re-trained, generating at least one candidate training data set using the updated training data; (Cao teaches rebuilding or re-constructing training models using augmented data sets comprising newly labeled data; see 10:25-41.)
deriving a candidate model using the candidate training data set; (Cao teaches rebuilding or re-constructing training models using augmented data sets comprising newly labeled data; see 10:25-41.)
generating an assessment of whether the candidate model performance is improved from the model performance; and (Cao teaches determining uncertainty for individual classifiers; see figure 5 and 9:29-44 and 10:42-65.)
instantiating the candidate training data set and the candidate model in the adaptive learning framework in an instance in which the candidate model performance is improved from the model performance. (Cao teaches implementing multiple classifiers, and that such configuration improves performance; see 11:1-28.)

With respect to claims 8 and 18, the rejection of claims 7 and 17 are incorporated and further Cao teaches:
generating the assessment of whether the candidate model performance is improved from the model performance includes A/B testing. (Cao teaches split testing; see 11:64-12:25.  A/B testing is considered to be the same as split testing.)

With respect to claims 9 and 19, the rejection of claims 8 and 18 are incorporated and further Cao teaches:
(Cao teaches cross validation and classifier comparison in 7:29-40.)

With respect to claims 10 and 20, the rejection of claims 8 and 18 are incorporated and further Cao teaches:
there are multiple candidate models, and wherein generating the assessment respectively for each of the multiple candidate models is implemented in parallel. (Cao teaches multiple classifier models and a distributed environment; see figure 8 and 2:52-57.)

Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL T PELLETT/Primary Examiner, Art Unit 2121